Appeal from a decision of the Unemploy*897ment Insurance Appeal Board, filed October 18, 1995, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he did not file a valid original claim.
Claimant was employed as a video producer at the United Nations from July 27, 1993 through January 7, 1994. After claimant filed for unemployment insurance benefits in March 1994, the Unemployment Insurance Appeal Board found him ineligible for benefits and charged him with a recoverable overpayment on the ground that he lacked the requisite number of weeks of employment by a covered employer (see, Labor Law § 527 [1], [2]). The United Nations is not a covered employer under the Labor Law (see, Labor Law §§ 512, 562) because it is not subject to the taxing authority of this State and so cannot be required to pay unemployment insurance taxes (see, US Const art VI; 22 USC § 288a [b]). We conclude that claimant was correctly found to be ineligible for benefits and that he was properly charged with a recoverable overpayment.
Cardona, P. J., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.